

YIELD10 BIOSCIENCE, INC.


Form of EMPLOYEE NONCOMPETITION, NONSOLICITATION, CONFIDENTIALITY AND INVENTIONS
AGREEMENT




The undersigned _______ in consideration and as a condition of my employment and
continued employment by Yield10 Bioscience, Inc. (the “Company”), does hereby
agree with the Company as follows:


1.
Noncompetition and Nonsolicitation. During my employment by the Company and for
a period of one (1) year thereafter (the “Restricted Period”), I will not
directly or indirectly, alone or as a partner, joint venturer, consultant,
officer, director, employee, agent, independent contractor or stockholder of any
agricultural bioscience company or business organization, including but not
limited to Benson Hill, Evogene, Arcadia, and Kaiima, engage in any business
activity which is in competition with the products or services being developed,
manufactured, marketed, distributed, planned, sold or otherwise provided by the
Company; provided, however, that the record or beneficial ownership by me of 1%
or less of the outstanding publicly traded capital stock of any such company or
business organization shall not be deemed, in and of itself, to be in violation
of this Section 1. During the Restricted Period, I will not directly or
indirectly in any manner (i) solicit, entice or persuade, or attempt to solicit,
entice or persuade, any person employed or engaged by the Company (or any person
who was employed or engaged by the Company within the six (6) month period
preceding my separation from the Company) to leave his or her employment or
engagement with the Company or assist in the recruitment of any such person for
such purpose; or (ii) solicit, divert or appropriate, or attempt to solicit,
divert or appropriate, the business or prospective business of any customer of
the Company (other than on behalf of the Company) or directly or indirectly
induce any customer, supplier, vendor, consultant or independent contractor of
the Company to terminate or negatively alter his, her or its relationship with
the Company.



2.
Confidentiality. I will not at any time, whether during or after the termination
of my employment, reveal to any person, association, company, entity or other
organization any of the trade secrets or confidential information of the Company
or of any third party to whom the Company is under an obligation of
confidentiality (including but not limited to trade secrets or confidential
information respecting inventions, products, research and development
activities, designs, methods, know-how, techniques, processes, plans and
proposals, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers)
(“Confidential Information”) except as may be required in the ordinary course of
performing my duties as an employee of the Company. Further, I shall not use any
Confidential Information except as required in the performance of my duties for
the Company. Without limiting the generality of the foregoing, I shall not use
any Confidential Information for my personal benefit or in any manner which may
injure or cause loss, whether directly or indirectly, to the Company.



Further, I agree that, during my employment, I shall not make, use or permit to
be used any notes, memoranda, drawings, specification, programs, data, lab
results, lab notes, formulas, codes or other materials of any nature relating to
any matter within the scope of the business of the Company or concerning any of
its dealings or affairs otherwise than for the benefit of the Company. I further
agree that I shall not, after the termination of my employment, use or permit to
be used any such materials, it being agreed that all of the foregoing are and
shall be confidential information or trade secrets of the Company and shall be
and remain the sole and exclusive property of the Company, and immediately upon
the termination of my employment I shall deliver all Confidential Information,
and all copies thereof, to the Company.


3.
Notice Pursuant to Defend Trade Secrets Act. Notwithstanding any provision of
this Agreement prohibiting the disclosure of trade secrets or other confidential
information, I understand that I may not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (A) is made (i) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, and (ii) solely for
the purpose of reporting or investigating a suspected violation of law, or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition, if I file a lawsuit or other
court proceeding against the Company for retaliating against me for reporting a
suspected violation of law, I may disclose the trade secret to the attorney
representing me and use the trade secret in the court proceeding, if I file any
document containing the trade secret under seal and do not disclose the trade
secret, except pursuant to court order.



4.
Inventions and Intellectual Property. If at any time or times during my
employment I (either alone or with others) make, conceive, discover, reduce to
practice or become possessed of any Intellectual Property, as hereinafter
defined, such Intellectual Property shall be the sole and absolute property of
the Company, as works made for hire or otherwise, and I hereby assign to the
Company all of my rights in such Intellectual Property. For purposes hereof,
“Intellectual Property” shall mean any invention, modification, discovery,
design, development, improvement, process, formula, code, data, technique,
know-how, trade secret, work of authorship or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes) during the term of my employment that (a)
relates to the field of metabolic engineering, genetic engineering or genome
editing of crops to increase yield, add novel traits, alter seed composition or
produce new products such as polyhydroxyalkanoates or any other business of the
Company or any of the products or services being developed, manufactured or sold
by the Company or which may be useful in connection therewith, or (b) results
from tasks assigned to me by the Company, or (c) results from the use of
facilities owned, leased or contracted for by the Company.



I shall promptly disclose to the Company (or any persons designated by it) all
such Intellectual Property and any information relating thereto. I shall also
promptly disclose to the Company, and the Company hereby agrees to receive all
such disclosures in confidence, any other invention, modification, discovery,
design, development, improvement, process, formula, code, data, technique,
know-how, trade secret, work of authorship or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes) made, conceived, discovered, reduced to
practice or possessed by me (either alone or with others) at any time or times
during my employment, for the purposes of determining whether they constitute
“Intellectual Property” as defined above.


During my employment and at any time thereafter I will, at the request and cost
of the Company, sign, execute, make and do all such deeds, documents, acts and
things as the Company and its duly authorized agents may reasonably require to
apply for, obtain and vest in the name of the Company alone (or as the Company
otherwise directs) and to defend, enforce and maintain any patents, patent
applications, copyrights, or other analogous protection with respect to the
Intellectual Property in any country throughout the world.


If the Company is unable, after reasonable effort, to secure my signature on any
such application or other document relating to any Intellectual Property,
whether because of my physical or mental incapacity or for any other reason
whatsoever, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney-in-fact, to act for and
in my behalf and stead to execute and file any such application(s) or
document(s) and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyright or other analogous
protection thereon with the same legal force and effect as if executed by me.


5.
Prior Inventions. As Exhibit A to this Agreement, I agree to list all inventions
or improvements, patents, patent applications, or patent rights relevant to the
subject matter of my employment by the Company that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
engagement by the Company.



6.
No Conflict. Except as provided in the next paragraph of this Section 6, I
represent that my performance of the terms of this Agreement, and my performance
of my duties as an employee of the Company, does not and will not breach any
agreement to which I am bound, including without limitation any agreement to
keep in confidence Confidential Information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree that I will not enter into, any agreement, either written or oral, in
conflict herewith. During my employment by the Company, I will not improperly
use or disclose any confidential information or trade secrets, if any, of any
former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person. I will use in the performance of
my duties only information which is generally known and used by persons with
training and experience comparable to my own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company.



I have attached hereto a copy of each agreement, if any, which presently affects
my compliance with the terms of this Agreement. IF THERE ARE ANY SUCH
AGREEMENTS, THE UNDERSIGNED SHOULD INITIAL HERE. OTHERWISE IT WILL BE DEEMED
THAT THERE ARE NO SUCH EXCLUSIONS. _____.


The parties acknowledge that pages ___ through ____ attached hereto are the only
pages attached in response to this Section 6.


7.
Injunctive Relief. I hereby expressly acknowledge that any breach or threatened
breach of any of the terms of Sections 1, 2 or 4 of this Agreement shall result
in substantial, continuing and irreparable injury to the Company. Therefore, in
addition to any other remedy available to the Company, the Company shall be
entitled to injunctive or other equitable relief by a court of appropriate
jurisdiction in the event of any breach or threatened breach of the terms of
Sections 1, 2 or 4 of this Agreement, without posting any bond or security, and
without affecting the Company’s right to seek and obtain damages or other
equitable relief.



8.
No Employment Obligation. I understand that this Agreement does not create an
obligation on the Company or any other person to continue my employment. I
acknowledge that my employment with the Company is at-will and therefore may be
terminated by the Company or me at any time and for any reason.



9.
Notice of New Business Activity. I agree that during the non-competition and
non-solicitation period, I will give notice to the Company of each new business
activity I plan to undertake, at least (10) business days prior to beginning any
such activity. The notice shall state the name and address of the individual,
corporation, association or other entity or organization (“Entity”) for whom
such activity is undertaken and the name of my business relationship or position
with the Entity. I further agree to provide the Company with other pertinent
information concerning such business activity as the Company may reasonably
request in order to determine my continued compliance with the obligations under
this Agreement.



10.
Amendments. Any amendment to or modification of this Agreement, and any waiver
of any provision hereof, shall be in writing and shall be signed by the parties
hereto. Any waiver by the Company of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach hereof.



11.
Severability. I agree that this Agreement is intended to be enforced as written.
However, if any portion or provision of this Agreement is to any extent declared
illegal or unenforceable by a duly authorized court having jurisdiction, then I
agree that the remainder of this Agreement, or the application of such portion
or provision in circumstances other than those as to which it is so declared
illegal or unenforceable, will not be affected thereby, and each portion and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law.



12.
Headings and Captions. I understand that the headings and captions of the
various subdivisions of this Agreement are for convenience of reference only and
will in no way modify or affect the meaning or construction of any of the terms
or provisions



13.
Survival. I understand that my obligations under this Agreement will continue in
accordance with its express terms regardless of any changes in my title,
position, duties, salary, compensation or benefits or other terms and conditions
of employment. I further understand that my obligations under this Agreement
will continue following the termination of my employment regardless of the
manner of such termination and will be binding upon my heirs, executors and
administrators.



14.
Disclosure to Future Employers. I will provide a copy of this Agreement to any
prospective employer, partner or co-venturer prior to entering into an
employment, partnership or other business relationship with such person or
entity.



15.
Successors. The term “Company” shall include Yield10 Bioscience, Inc., and any
of its parents, subsidiaries, divisions, or affiliates. The Company shall have
the right to assign this Agreement to its affiliates, successors and assigns,
and all covenants and agreements hereunder shall inure to the benefit of and be
enforceable by such successors and assigns. I expressly consent to be bound by
the provisions of this Agreement for the benefit of the Company or any parent,
subsidiary or affiliate to whose employ I may be transferred without the
necessity that this Agreement be resigned at the time of such transfer.



16.
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial. I agree that this
Agreement and the rights and obligations of the parties hereunder will be
construed in accordance with and governed by the law of Massachusetts, without
giving effect to the conflict of law principles thereof. Any legal action or
proceeding with respect to this Agreement shall be brought in the courts of the
Commonwealth of Massachusetts or of the United States of America for the
District of Massachusetts. By execution and delivery of this Agreement, each of
the parties hereto accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts. ANY
ACTION, DEMAND, CLAIM OR COUNTERCLAIM ARISING UNDER OR RELATING TO THIS
AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE AND EACH OF THE COMPANY AND YOU
WAIVE ANY RIGHT TO A JURY TRIAL THEREOF.





BY SIGNING BELOW, I CERTIFY THAT I HAVE READ THIS AGREEMENT CAREFULLY AND AM
SATISFIED THAT I UNDERSTAND IT COMPLETELY.


EXECUTED as of the ____ day of ____________, 20__.




                    
Signature


Name:                     
Address:                 
                    
Accepted and Agreed:


YIELD10 BIOSCIENCE, INC.


By:                     
Title:


EXHIBIT A
To:    [________________]
From:    ____________________
Date:    ____________________
SUBJECT:     Prior Inventions
The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:
    No inventions or improvements
    See below:
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________
    Additional sheets attached


The following is a list of all patents, patent applications and other patent
rights that I invented:
    None
    See below:
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________




66977326v.3


-1-